Appeal from an order of the Supreme Court, Special Term, entered in Schoharie County, which denied a motion for consolidation of three negligence actions. The accident which gave rise to the actions occurred on May 13, 1953. Actions Nos. 1 and 2 were previously consolidated and tried and the resulting judgments reversed on appeal and a new trial ordered (Robinson v. Terminal Frgt. Transp., 2 A D 2d 510). Action No. 3 was commenced on June 7, 1956 and when the motion was heard was not, and is not now, at issue. In these circumstances, and noting that the only Trial Terms in Schoharie County are in April and October, the Special Term considered that consolidation might cause untoward delay prejudicial to the rights of the plaintiffs in the actions about to be reached for trial. (See Civ. Prac. Act, § 96.) We find no improper exercise of the Special Term’s discretion. Order affirmed, with $10 costs. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.